Citation Nr: 0724737	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-16 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for right 
upper extremity disability due to multiple sclerosis, 
currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased disability rating for left 
upper extremity disability due to multiple sclerosis, 
currently evaluated as 30 percent disabling.  

3.  Entitlement to special monthly compensation (SMC) based 
on a need for regular aid and attendance and/or being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran had over 26 years of active military service.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO) which, in part, denied a rating in 
excess of 40 percent for right upper extremity disability due 
to multiple sclerosis, a rating in excess of 30 percent for 
left upper extremity disability due to multiple sclerosis, 
and entitlement to SMC based on a need for regular aid and 
attendance and/or being housebound.  The veteran perfected an 
appeal of this decision.  

The Board notes that the February 2003 rating decision also 
denied entitlement to SMC based on the loss of use of both 
upper extremities.  The veteran filed a notice of 
disagreement regarding this issue in August 2003; however, he 
did not perfect his appeal by providing a timely VA Form 9 or 
other substantive appeal as to that issue, after the RO 
issued its March 2004 statement of the case.  See 38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2006).  Therefore, 
this issue is not in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection is currently in effect for the following 
disabilities:  loss of use of both feet due to multiple 
sclerosis, evaluated as 100 percent disabling; right lower 
extremity disability due to multiple sclerosis, evaluated as 
60 percent disabling; left lower extremity disability due to 
multiple sclerosis, evaluated as 60 percent disabling; right 
upper extremity disability due to multiple sclerosis, 
evaluated as 40 percent disabling; left upper extremity 
disability due to multiple sclerosis, evaluated as 30 percent 
disabling; diplopia and optic atrophy due to multiple 
sclerosis, evaluated as 10 percent disabling; slurred speech 
due to multiple sclerosis, evaluated as 10 percent disabling; 
and hearing loss, evaluated as noncompensably disabling.

A review of his June 2002 claim for benefits as well as his 
March 2003 notice of disagreement shows that the veteran 
attributes his need for the aid and attendance of another 
person on his service-connected bilateral upper and lower 
extremity disabilities.  

The record reflects that the last VA examination was 
conducted in August 2003.  In his VA Form 9 filed in April 
2004, the veteran maintains that his service-connected 
bilateral upper extremity disability prevents him from giving 
himself shots and severely hinders his fine motor grip.  He 
states that he has nurses come in three times a week to 
assist him.  Given the veteran's contentions, the Board feels 
that he should be afforded another VA examination to 
determine the current disability picture and the extent to 
which the veteran's service-connected disabilities render him 
housebound or require the daily aid and attendance of another 
person.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (the Court determined the Board should have ordered 
contemporaneous examination of the veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating).  The Board 
also notes that the claims file is negative for any medical 
records, either VA or private, dated since 2003.  

The veteran's service-connected disabilities on appeal are 
evaluated under Diagnostic Code (DC) 8018-8513, for multiple 
sclerosis residual impairment of both upper extremities.  DC 
8018 for multiple sclerosis provides a minimum disability 
rating of 30 percent.  38 C.F.R. § 4.124a, DC 8018 (2006).  

Under DC 8513, for neurological impairment of all radicular 
groups of the upper extremities, a 30 percent rating is 
provided for moderate incomplete paralysis involving the non-
dominant upper extremity and a 40 percent rating for moderate 
incomplete paralysis involving the dominant upper extremity.  
A 60 percent rating (non-dominant) and a 70 percent rating 
(dominant) requires severe incomplete paralysis.  An 80 
percent rating (non-dominant) and a 90 percent rating 
(dominant) requires complete paralysis.  38 C.F.R. § 4.124a, 
DC 8513 (2006).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for the service-connected 
bilateral upper extremity disabilities 
since August 2003, the date of the last 
VA examination.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  The veteran should also be 
asked to identify the provider of the 
in-home nursing care referenced in his 
April 2004 VA Form 9.  If through a 
private company, he should provide a 
copy of the service contract.  

2.  Schedule the veteran for a VA 
neurological examination to determine 
the current severity of his service-
connected disabilities.  The veteran's 
claims file should be made available to 
the examiner prior to the examination 
and the examination reports should 
indicate that the examiner reviewed the 
veteran's medical records.  All 
indicated tests and studies should be 
conducted and all clinical findings 
reported in detail.  The neurological 
examiner should describe all 
neurological symptoms associated with 
the service-connected bilateral upper 
extremity disabilities and describe in 
detail the nature of the symptoms.  The 
examiner should discuss whether the 
neurological symptomatology 
attributable to the disabilities of the 
right and left upper extremities 
equates to "moderate" or "severe" 
incomplete paralysis or complete 
paralysis of the affected nerve(s).  

The examiner should also address 
whether the veteran has been able to 
feed, dress himself, attend to the 
wants of nature, ambulate outside the 
home without assistance, protect 
himself from dangers in his 
environment, etc., and specify what 
disabilities are implicated in the 
veteran's inability to perform such 
self-care tasks.  Based on examination 
findings, medical principles, and 
historical records, the examiner should 
state whether the veteran's service-
connected disabilities alone render him 
in need of aid and attendance or 
results in him being housebound.

A rationale should be provided for all 
opinions offered.

3.  Readjudicate the claims on appeal, 
to include consideration of all 
recently submitted evidence.  If the 
outcome is unfavorable to the veteran, 
the veteran and his representative 
should be issued a supplemental 
statement of the case (SSOC).  
Thereafter, the case should be returned 
to the Board for further appellate 
review, after all appropriate due 
process considerations have been 
satisfied.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



